The Honorable Sharon Trusty State Senator P.O. Box 9026 Russellville, AR 72811
Dear Senator Trusty:
You have presented the following question for my opinion:
  What, if any, effect does the recent U.S. Supreme Court decision in  Kentucky Association of Health Plans, Inc. v. Miller, 00-1471, decided on April 2, 2003, have on the permanent injunction imposed against the enforcement of the Arkansas Patient Protection Act of 1995 in Prudential Ins. Co. of Am. v. National Park Medical Ctr., 964 F. Supp. 1285 (E.D. Ark. 1997), aff'd., 154 F.3d 812 (8th Cir. 1998)?
RESPONSE
I am unable to respond to your question at this time in light of this office's long-standing policy against the issuance of opinions on questions that are the subject of pending litigation. It has come to my attention that an issue that is central to your question is the subject of currently pending litigation. That issue is likely to be pivotal inArkansas Blue Cross and Blue Shield, et at v. St. Vincent InfirmaryMedical Center, U.S. District Court, E.D. Ark. No. 4:03CV00662 GTE.
My policy of declining to address issues that are the subject of pending litigation is based primarily upon the separation of powers doctrine.See, e.g., Ops. Atty Gen. Nos. 2003-032; 2002-302; 99-389; 97-329; 97-105. Any opinion issued from my office would constitute executive comment on matters that are properly before a judicial body. Any answer to the question you have raised must be provided in the judicial forum. Accordingly, I must not address your question at this time.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General